Citation Nr: 0000189	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 through May 
1946 and from September 1950 through September 1951.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1998 
letter of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Roanoke, Virginia (hereinafter 
"RO"), in which the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for hearing loss.  

The Board notes that the veteran initiated but did not 
perfect an appeal of the denial of his claims for service 
connection for a heart condition, hypertension, and cancer.  
Thus, these issues are not before the Board for appellate 
review.


REMAND

The veteran contends that he is entitled to service 
connection for hearing loss. Specifically he contends that 
his hearing loss is the direct result of exposure to the 
noise of gunfire in service.  The Board acknowledges the 
veteran's contention; however, the record reflects that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim.  

In July 1998, the veteran underwent a VA audio examination.  
The RO considered the report of that examination in an August 
1998 rating decision, when it denied the veteran entitlement 
to nonservice-connected pension and special monthly pension.  
The RO did not, however, consider it in the context of the 
hearing loss claim now before the Board.  Moreover, the RO 
did not issue a Supplemental Statement of the Case before 
transferring the claims file to the Board for appellate 
review.  As statutory and regulatory provisions mandate that 
such action be taken, a REMAND is necessary.  38 U.S.C.A. § 
7105(d) (West 1991) and 38 C.F.R. § 19.31 (1999).  

In light of the foregoing, this case is REMANDED to the RO 
for the following action:  

The RO should readjudicate the issue on 
appeal based on all evidence of record 
including the July 1998 report of VA 
examination.  If the determination 
remains adverse to the veteran, then 
both the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, and afforded an 
opportunity in which to respond before 
the record is returned to the Board for 
further adjudication.

The purpose of this REMAND is to ensure the veteran due 
process of law.  The veteran is free to submit additional 
evidence in connection with the current appeal.  However, he 
is not required to act until otherwise notified.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


